ORDER
By order dated December 7, 2012, the Court found petitioner remained in civil contempt of Court and suspended him from the practice of law.1 Petitioner has now filed an Amended Petition for Reinstatement in which he asserts he has complied with the requirements necessary to purge himself from civil contempt and requests the Court lift his suspension and reinstate him to the practice of law. Both the Office of Disciplinary Counsel and the Commission on Lawyer Conduct (the Commission) have filed returns to the Amended Petition. Neither opposes petitioner’s reinstatement.
The Court finds petitioner has complied with the requirements necessary to purge himself from civil contempt. Accordingly, the Court lifts petitioner’s suspension and reinstates him to the practice of law.
*369Petitioner shall remain obligated to timely file monthly statements from his Certified Public Accountant with the Commission as required by the Court’s June 8, 2011, June 18, 2012, and December 7, 2012, orders.
/s/Jean H. Toal, C.J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
FOR THE COURT
PLEICONES, J., not participating.

. By order dated June 18, 2012, the Court found petitioner in civil contempt for his failure to comply with an order issued on June 8, 2011. The June 18, 2012, order imposed certain obligations upon petitioner and specified that petitioner's failure to comply with any of the obligations “shall result in his immediate suspension from the practice of law.”